Lord, C. J.,
specially concurring. — The suit is to foreclose a chattel mortgage on certain shares of stock. The mortgage was executed to the plaintiff while receiver, and while he, as such, held the stock for money advanced to the defendant Holla-day, one of the parties, pending the litigation. It is admitted that the money was advanced as alleged, and that the defendant Holladay justly owes the same. The only question is, was the taking of the lien upon property thus in his custody as receiver in contravention of public policy? I am inclined to think it was, and that the view expressed in the opinion in this particular is correct. And, therefore, as to this matter I concur in the result. But deeming the other subjects discussed in the opinion as not essential to the determination of the real question in controversy, I reserve my judgment as to them.